IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                  IN AND FOR NEW CASTLE COUNTY

                                     )
STATE OF DELAWARE                    )
                                     )     I.D. No. 1012000026
      v.                             )
                                     )
NIGEL C. SYKES                       )
                                     )
                  Defendant          )


                       Submitted: September 15, 2014
                        Decided: November 5, 2014

              On Defendant’s Motion for Postconviction Relief.
                      SUMMARILY DISMISSED.


                                 ORDER
Daniel B. McBride, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware, Attorney for the State

Nigel C. Sykes, Wilmington, Delaware, pro se

COOCH, R.J.

       This 5th day of November, 2014, upon consideration of Defendant’s pro
se First Motion for Postconviction Relief, it appears to the Court that:

      1.    Defendant Nigel C. Sykes pled guilty in July 2011 to one count of
            Robbery First Degree, two counts of Possession of a Firearm during
            the Commission of a Felony, one count of Attempted Robbery First
            Degree, and one count of Possession of a Firearm by a Person
            Prohibited.

      2.    Prior to sentencing, Defendant filed a Motion to Withdraw Guilty
            Plea. The motion was denied by this Court and the denial was
              subsequently affirmed by the Delaware Supreme Court. 1 In denying
              Defendant’s Motion to Withdraw Guilty Plea, this Court found, and
              the Supreme Court agreed, that Defendant’s plea was knowingly,
              intelligently, and voluntarily entered, and that he was “not
              operating under any misapprehension or mistake as to his legal
              rights.”2

       3.     Defendant was then sentenced to sixty four years at Level V,
              suspended after fifteen years for six months at Level IV, with the
              balance of the sentenced to be served at Level III probation.

       4.     Defendant filed the instant motion on June 17, 2014, asserting the
              following grounds for relief: 1) ineffective assistance of counsel; 2)
              lack of allegedly necessary medication on the the plea was entered
              renders the plea invalid, 3) A hearing was held without Defendant’s
              knowledge or presence; 4) Defendant was coerced into accepting
              the plea agreement.3

       5.     Defendant’s Motion for Postconviction Relief is controlled by the
              recently amended Superior Court Criminal Rule 61 as the motions
              was filed after the new rule took effect on June 4, 2014.4 Under
              Superior Court Criminal 61(i), a Motion for Postconviction Relief
              can be potentially procedurally barred for time limitations,
              successive motions, procedural defaults, and former adjudications. 5

       6.     Rule 61(i)(1) provides that a motion exceeds time limitations if it is
              filed more than one year after the conviction is finalized, or if the
              motion asserts a newly recognized, retroactively applied right more
              than one year after it is first recognized. 6

       7.     Rule 61(i)(2) provides that a motion is successive if it is the second
              or subsequent motion made under this Rule, and such successive



1
  See State v. Sykes, 2012 WL 1413958 (Del. Super. Feb. 17, 2012); Sykes v. State, 55 A.3d
839, 2012 WL 5503846 (Del. Nov. 13, 2012) (TABLE).
2
  Sykes v. State, 55 A.3d 839, 2012 WL 5503846, at *3 (Del. Nov. 13, 2012) (TABLE).
3
  Def.’s Mot. for Postconviction Relief at 1-17.
4
  The most recent set of amendments to Super. Ct. Crim. R. 61 took effect on June 4, 2014.
5
  Super. Ct. Crim R. 61(i)(1)-(4).
6
  Super. Ct. Crim. R. 61(i)(1).

                                             2
               motions are prohibited unless the pleading requirements of
               61(d)(2)(i) or (ii) are met. 7

       8.      Rule 61(i)(3) bars consideration any ground for relief “not asserted
               in the proceedings leading to the judgment of conviction,” unless
               the movant can show “cause for relief from the procedural default”
               and “prejudice from violation of the movant’s rights.” 8

       9.      Rule 61(i)(4) bars consideration of any ground for relief formerly
               adjudicated in the case, including “proceedings leading to the
               judgment of conviction, in an appeal, in a postconviction
               proceeding, or in a federal habeas corpus hearing.” 9

       10.     Before addressing the merits of this Motion for Postconviction
               Relief, the Court must address any procedural requirements of
               Superior Court Criminal Rule 61(i).10 If a procedural bar exists, then
               the Court will not consider the merits of the postconviction claim
               unless the Defendant can show that the exception found in Rule
               61(i)(5) applies.11

       11.     Rule 61(i)(5), as recently amended, provides that consideration of
               otherwise procedurally barred claims is limited to claims that the
               Court lacked jurisdiction, or claims that satisfy the new pleading
               standards set forth in 61(d)(2)(i) and (ii). 12 The new pleading
               standards require that the Motion either:

                    (i) Pleads with particularity that new evidence exists
                         that creates a strong inference that the movant is
                         actually innocent in fact of the acts underlying the
                         charges of which he was convicted; or
                    (ii) Pleads with particularity a claim that a new rule
                         of constitutional law, made retroactive to cases on
                         collateral review by the United States Supreme
                         Court or the Delaware Supreme Court, applies to

7
  Super. Ct. Crim. R. 61(i)(2). For further discussion of the pleading standards articulated in
the newly amended Rule, see infra.
8
  Super. Ct. Crim. R. 61(i)(3).
9
  Super. Ct. Crim. R. 61(i)(4).
10
   Younger v. State, 580 A.2d 552, 554 (Del. 1990).
11
   Super. Ct. Crim. R. 61(i)(5).
12
   Id.

                                                3
                        the movant’s case and renders the conviction . . .
                        invalid.13

       12.    This Court finds that all of Defendant’s claims are time-barred
              pursuant to Rule 61(i)(1) as Defendant’s motion was filed more than
              one year after Defendant’s conviction was finalized on direct
              appeal. 14 Moreover, all of Defendant’s claims are additionally barred
              for procedural default or former adjudication. Defendant’s arguments
              concerning the circumstances surrounding his guilty plea have been
              adjudicated several times over, and this Court declines to revisit
              them. 15 Further, to the extent that Defendant’s claim regarding his
              alleged absence or lack of knowledge of a pre-trial hearing is novel,
              it is barred on grounds of procedural default.

       13.    Finally, even assuming arguendo that Defendant’s ineffective
              assistance of counsel claims are not time-barred, Defendant does not
              set forth sufficient evidence to survive either prong of Strickland. To
              successfully articulate an ineffective assistance of counsel claim, a
              claimant must demonstrate: 1) that counsel’s performance was
              deficient, and 2) “that there is a reasonable probability that, but for
              counsel’s errors, he would not have pleaded guilty and would have
              insisted on going to trial.”16 To prove counsel’s deficiency, a
              Defendant must show that counsel’s representation fell below an
              objective standard of reasonableness.17 Moreover, a defendant must

13
   Super Ct. Crim R. 61(d)(2)(i).
14
   See Super. Ct. Crim. R. 61(i)(1) (barring postconviction motion filed more than one year
after judgment of conviction is final); Super. Cr. Crim. R. 61(m)(2) (“A judgment of
conviction is final for the purpose of this rule . . . when the Supreme Court issues a mandate
or order finally determining the case on direct review.”). See also Felton v. State, 945 A.2d
594 (Del. 2008) (measuring start of filing period from date direct Supreme Court mandate was
issued and direct appeal process concluded). The Supreme Court mandate affirming the
judgment of this Court was issued in Defendant’s case on November 13, 2012. Defendant
filed his Motion for Postconviction Relief on June 17, 2014, well past the one year deadline.
15
   Specifically, both this Court and the Delaware Supreme Court found no evidence of
coercion, nor any evidence that the lack of any alleged necessary medication rendered the
entrance of his plea invalid or involuntary. See State v. Sykes, 2012 WL 1413958 (Del. Super.
Feb. 17, 2012); Sykes v. State, 55 A.3d 839, 2012 WL 5503846 (Del. Nov. 13, 2012)
(TABLE).
16
   Albury v. State, 551 A.2d 53, 60 (Del. 1988) (citing Hill v. Lockhart, 474 U.S. 52 (1985))
(applying second prong of Strickland analysis in the context of a guilty plea); See also
Strickland v. Washington, 466 U.S. 668, 688 (1984).
17
   Albury, 551 A.2d at 60.

                                              4
               make concrete allegations of actual prejudice and substantiate them
               or risk summary dismissal. 18 “[A] court must indulge a strong
               presumption that counsel's conduct falls within the wide range of
               reasonable professional assistance.”19

       14.      Defendant has neither shown any deficiency on the party of counsel,
               nor has he shown that but for counsel’s alleged errors, he would have
               insisted on going to trial. Rather, Defendant sets forth a laundry list
               of assertions that are at best, conclusory. This Court finds that, even
               assuming Defendant’s ineffective assistance claims were not time
               barred, they are without merit.

       15.     Having determined that all of Defendant’s claims are procedurally
               barred in more than one way, this Court further finds that
               Defendant fails to demonstrate, pursuant to 61(i)(5), that any of his
               nine claims are exempt from the procedural bars of 61(i). 20
               Specifically, none of Defendant’s arguments articulate any factual
               basis to survive the pleading standards of 61(d)(2) as required by
               the Rule.21 As a result of Defendant’s failure to meet the pleading
               standards referenced in 61(i)(5), Defendant’s Motion for
               Postconviction Relief is SUMMARILY DISMISSED.

Therefore, Defendant’s Motion for Postconviction Relief is SUMMARILY
DISMISSED.

       IT IS SO ORDERED.

                                                                  ______________________
                                                                   Richard R. Cooch, R.J.

cc:    Prothonotary
       Investigative Services




18
   Wright v. State, 671 A.2d 1353, 1356 (Del. 1996).
19
   Strickland, 466 U.S. at 689.
20
   Super. Ct. Crim R. 61(i)(5) (requiring satisfaction of the pleading requirements in
61(d)(2)(i)-(ii) for review of an otherwise barred claim);
21
   Super. Ct. Crim. R. 61(i)(5) (referring to 61(d)(2)(i) and (ii) for requisite pleading
standards).

                                                 5